DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 2 is objected to because of the following informalities: “the first region” in line 1 should be amended to -the first display region-; “the second region” in line 2 should be amended to -the second display region-.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “the first region” in line 2 should be amended to -the first display region-.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “the continuous waveform” in lines 8-9 should be amended to -the first continuous waveform-.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “the first region” in line 2 should be amended to -the first display region-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-11, 13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recite the limitation "the second window" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claims 5 and 15 recite the limitation "the patient’s heart" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claims 9-11 and 16 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kassem et al. (US 20140275819) (“Kassem”).
Regarding claim 1, Kassem discloses a method comprising: receiving, by a processor (see processing circuitry 204; [0039], Fig. 2), a first signal (see signal received by sensing device 208 representative of the physiological parameter, [0039]; see also “tissue impedance”, [0037]) from a sensor positioned on or in proximity to an organ of a patient (it is considered inherent that sensing device 208 would be required to be positioned in positioned at least in proximity to an organ of a patient to sense tissue impedance of the patient during the physiological monitoring discussed in [0037], see also [0039] and Fig. 2); processing, by the processor, the first signal to generate a second signal representing a first parameter (since impedance is a calculated value mathematically derived from processing voltage/current signals, processing these signals to generate impedance signals is considered inherent to produce a graphical representation of impedance, see Fig. 13); outputting the second signal to a display unit (see output of sensed values to display 300, Fig. 13); displaying the first parameter as a continuous waveform (see trendlines 348t and 374t, Fig. 13) within a single display window of the display unit (see window 310, Fig. 13), wherein the single display window includes a first display region (see detail trends windows 348w and 374w, Fig. 13) that displays the continuous waveform using a first time scale (as shown in Fig. 13, see also “detail time period can be less than the trend time period”, [0097]), and a second display region that displays the continuous waveform (see region that trendlines 348t and 374t occupy, Fig. 13) using a second time scale that is different than the first time scale (see [0097], see also trend time period as discussed in [0054]-[0058]).
Regarding claim 2, Kassem further discloses wherein the first region of the single display window represents a more recent time period than the second region of the display period (when considering the second region as the region that trendlines 348t and 374t occupy after the point that the detail views 348w and 374w are taken from, see Fig. 13).
Regarding claim 3, Kassem further discloses wherein the single display window includes a transition between the first region and the second window (see point where detail views 348w and 374w are centered, Fig. 13), and the method further comprises a user adjusting a position of the transition within the single display window (time and date for the position of the transition is selected, see [0099]).
Regarding claim 4, Kassem further discloses wherein the first time scale is defined at least in part by a first time interval (see [0097]), and the second time scale is defined at least in part by a second time interval (see trend time period as discussed in [0054]-[0058]), and wherein the first time interval is shorter than the second time interval (“detail time period can be less than the trend time period”, [0097]).
Regarding claim 17, Kassem discloses an apparatus for displaying a multi-time scale waveform (see Figs. 2 and 13) comprising: a processor (see processing circuitry 204; [0039], Fig. 2) configured to: receive output signals from a sensor (see signal received by sensing device 208 representative of the physiological parameter, [0039]; see also “tissue impedance”, [0037]); process the output signals to generate a first data set (see detail trends windows 348w and 374w, Fig. 13) using a first time scale (as shown in Fig. 13, see also “detail time period can be less than the trend time period”, [0097]); process the output signals to generate a second data set (see region that 
Regarding claim 18, Kassem further discloses wherein time intervals of the first time scale are smaller than time intervals of the second time scale (“detail time period can be less than the trend time period”, [0097]).
Regarding claim 19, Kassem further discloses wherein the first data set using the first time scale flows into the second data set using the second time scale from right to left at a transition point (see point where detail views 348w and 374w are centered and how the detail views 348w and 374w run from left to right into the portion of trendlines 348t and 374t that continue past/beyond the center point of detail views 348w and 374w, Fig. 13) that is configurable by a user (time and date for the position of the transition is selected, see [0099]).

Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Miller et al. (US 20090177111) (“Miller”).
Regarding claim 12, Miller discloses a medical system (see Fig. 11) comprising: a processor (see ECU 32, Fig. 11) configured to receive a first signal (see AC response voltage signal, [0085]; see also complex impedance signal, [0092]) from a sensor positioned on or in proximity to an anatomical feature of a patient (see electrodes 12, 
Regarding claim 13, the claim recites further functional limitations directed to the display unit, and therefore is rejected under substantially similar rationale as applied to claim 12 above with regard to intended use.
Regarding claim 14, Miller further discloses wherein the processor is further configured to process the first signal to generate a third signal representing a second parameter to be displayed (see second component of the complex impedance, when taking the first component to be the first parameter, [0092]), and wherein the display unit 
Regarding claim 15, Miller further discloses wherein the sensor is an electrode (see electrodes 12, 50, and 52; [0092] and [0095], Fig. 11) and the anatomical feature is a myocardial tissue within a chamber of the patient's heart (as shown in Fig. 11), and wherein the first signal is a voltage (see AC response voltage signal, [0085]) and the first parameter is an electrical impedance of the myocardial tissue (see complex impedance, [0085] and [0092]).
Regarding claim 16, Miller further discloses a radiofrequency (RF) ablation catheter (see catheter 14; [0084], Fig. 11), wherein the sensor is disposed on the RF ablation catheter (as shown in Fig. 11), and wherein the electrical impedance of the myocardial tissue is indicative of a degree of contact between a distal portion of the RF ablation catheter and the myocardial tissue (as shown in Figs. 3A-3B, see also [0092] and [0095]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kassem in view of Hong et al. (US 20140018791) (“Hong”).
Regarding claims 5-7, Kassem teaches the limitations of claim 1, however fails to teach processing the first signal to generate a third signal representing a second parameter to be displayed, and displaying the second parameter as a second continuous waveform within the single display window concurrently with the first continuous waveform, wherein the third signal is a rolling average of the first signal, or 
Hong teaches a method of monitoring impedance changes over time wherein the impedance data can be filtered using a 5-point moving average of the measured impedance values (see [0055]-[0057]) or can be without filtering (see [0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the processing and displaying as taught by Kassem to include processing the first signal to generate a rolling average signal representing a filtered value of the measured impedance by applying a filter (5-point moving average) to the first signal and then displaying filtered value waveform with the unfiltered waveform for comparison concurrently within the single display window when viewed in light of Hong, the motivation being to provide the additional benefit of two concurrent display for the data in the event that significant effects of noise compromise the unfiltered waveform (see Hong [0055]).
Regarding claim 20, Kassem in view of Hong teaches similar limitations as discussed above in the rejection of claims 5-7.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kassem in view of Miller.
Regarding claim 8, Kassem teaches all the limitations of claim 1 and further teaches wherein the first signal is a voltage (as discussed in the rejection of claim 1 above), however Kassem fails to teach wherein the sensor is an electrode and the anatomical feature is a myocardial tissue within a chamber of the patient's heart, and 
 Miller teaches a system and method for displaying contact between a catheter and myocardial tissue (see Figs. 3A-3B and 11, [0042]) comprising use of a catheter having an electrode as an sensor (see electrodes 12, 50, 52 and catheter 14 in Fig. 11; see also [0082] and [0095]) and a tissue sensing circuit (see tissue sensing circuit 126, Fig. 11) for sensing a voltage signal from the electrodes to determine a first parameter of impedance of myocardial tissue (see [0085], [0092] and [0094], and exemplified use in Fig. 11). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the sensor, first signal and first parameter as taught by Kassem to be an electrode, wherein the anatomical feature is myocardial tissue, and wherein the first signal is a voltage and the first parameter is an electrical impedance of the myocardial tissue in light of Miller, the motivation being to provide the additional benefits of diagnosis and treatment of the tissue of myocardial tissue and also evaluation and display of contact between sensors and the myocardial tissue (see Miller [0042], [0082], and [0084]).
Regarding claim 9, Miller further teaches wherein the sensor is disposed on a catheter (as shown in Fig. 11), and wherein the electrical impedance of the myocardial tissue is indicative of a degree of contact between a distal portion of the catheter and the myocardial tissue (as shown in Figs. 3A-3B, see also [0092] and [0095]).
Regarding claim 10, Miller further teaches wherein the sensor is a sensing electrode (see electrodes 50 and 52, see use as a dispersive electrode in [0090], see also [0095]), and wherein the catheter further includes a current-injecting electrode for 
Regarding claim 11, Miller further teaches wherein the catheter is a radiofrequency (RF) ablation catheter (see [0084]), and wherein the distal portion of the catheter includes an RF ablation electrode (see electrode 12; [0084], Fig. 11), and wherein the RF ablation electrode is the current-injecting electrode (see [0084], [0090], and [0095]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Weinkam et al. (US 20170224414) discloses two sets of electrogram data concurrently, wherein the time scales are different for the respective data sets (see [0231], top and bottom time scales in Figs. 8A-8C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794